Citation Nr: 0103943	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1965 to October 
1965, June 1966 to July 1966, July 15, 1967 to July 30, 1967, 
July 1968 to August 1968, June 1971 to October 1982 and from 
August 1986 to December 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1998 the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension and in June 1999 the RO denied the veteran's 
claim of entitlement to service connection for arthritis of 
the cervical spine.  

The issue of entitlement to service connection for 
hypertension will be addressed in the remand portion of this 
decision.  


FINDING OF FACT

The veteran does not currently have arthritis of the cervical 
spine.


CONCLUSION OF LAW

Arthritis of the cervical spine was not incurred in service.  
38 U.S.C.A. 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 
38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Moreover, in the case of a diagnosis of arthritis, 
service connection may be granted if the disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The VA examined the veteran six times and obtained his 
service medical records, private medical records and VA 
outpatient treatment records.  Therefore, the VA has 
fulfilled its duty to assist in the development of the 
veteran's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).

The veteran's service medical records show complaints of neck 
pain.  The assessments included degenerative arthritis of the 
neck, neck pain of unknown etiology, probable degenerative 
joint disease of the cervical spine and cervical spine muscle 
spasm.  However, the February 1987 cervical spine x-rays 
revealed fairly good preservation of the disk interspace.  
There were no fractures, dislocations or destructive lesions.  
The neural foramina appeared patent.  

VA outpatient treatment record, dated March 1992, showed that 
the veteran was seen for complaints of neck pain.  The 
assessment was cervical muscle spasm.  

The VA examined the veteran in May 1996, October 1997, 
November 1997, April 1998, June 1998, and May 1999.  In the 
May 1996, October 1997 and June 1998 spine examination 
reports there was no diagnosis with regard to the veteran's 
cervical spine.  In the November 1997 and April 1998 joints 
examination reports there was no diagnosis with regard to the 
veteran's cervical spine.  The April 1998 spine examination 
report indicated that x-rays of the cervical spine were 
normal and the diagnosis was neck pain.  The veteran pointed 
to C7 vertebral spine when he mentioned swelling and 
tenderness.  The examiner commented that it was possible that 
the veteran had some mild tendonitis and experienced 
intermittent inflammation but that the examination was 
completely normal and the x-rays were normal.  In May 1999 
the diagnosis was residuals of a cervical spine injury.  The 
cervical spine x-ray was normal.  

There is no competent evidence of a diagnosis of arthritis of 
the cervical spine.  The VA radiology reports revealed normal 
findings with regard to the veteran's cervical spine.  
Consequently, there is no competent evidence of a diagnosis 
of arthritis of the cervical spine.  The only evidence of the 
existence of this disability is the veteran's written 
statements and his testimony at the RO hearing.  Because the 
veteran is a layperson with no medical training or expertise, 
his contentions standing alone do not constitute competent 
medical evidence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has arthritis of the 
cervical spine, his claim must be denied.  

In reaching this determination the Board recognizes that the 
issue is being disposed of in a manner that differs from that 
used by the RO.  The Board denied the veteran's claim on the 
merits the RO denied the claim as not-well grounded.  The 
basis of both the Board's decision and the RO's decision was 
that there was no current disability.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App 384, 394 
(1993).  The Board concludes that he has not been prejudiced 
by the decision to deny his appeal on the merits.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

Service connection for arthritis of the cervical spine is 
denied.



REMAND

Service medical records show that in February 1986 a coronary 
artery risk evaluation was performed.  In May 1990 the 
veteran's electrocardiogram was abnormal.  

VA outpatient treatment records, dated November 1993 to 
November 1999, show that the veteran was seen for coronary 
artery disease, abnormal electrocardiograms chest pains, 
hypertension and myocardial ischemia.  The veteran was 
hospitalized in a private hospital from March 1997 to April 
1997.  The impression included coronary artery disease, 
status post small non-Q wave myocardial infarction.  Private 
medical records, dated May 1998 to September 1999, show that 
the veteran was seen for ischemic heart disease, chest pain 
and fatigue.  Neither the VA nor the private physicians 
opined as to whether the veteran's hypertension was incurred 
in or aggravated by service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(d)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination by a cardiologist to attempt 
to determine the etiology of the 
veteran's hypertension.  The claims 
folder should be made available to the 
examiner for review before the 
examination, so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.

The examiner should specifically express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension was incurred in or 
aggravated by his service.  

The examiner should specifically express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension was etiology related to the 
abnormal electrocardiogram in service.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


